Citation Nr: 9912167	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  89-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
spondylolisthesis for the period from November 6, 1959 to 
August 26, 1987.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1957 to 
November 1959.  By January 1960 rating decision, the 
Department of Veterans Affairs (VA) Cleveland Regional Office 
(RO) denied service connection for spondylolisthesis on the 
basis that it was a preexisting congenital or developmental 
condition which had not been aggravated in service.  The 
veteran was notified of the RO decision, and he did not 
appeal within the applicable time period.  Therefore, the 
January 1960 rating decision became final.  38 U.S.C.A. § 
4005 (now codified at 38 U.S.C.A. § 7105); 38 C.F.R. § 
3.103(a) (1959).

In August 1987, the veteran submitted an application to 
reopen his claim of service connection for spondylolisthesis.  
By March 1988 rating decision, the Denver RO denied his claim 
on the basis that new and material evidence had not been 
submitted.  He appealed the RO determination, and by February 
1, 1990 decision, the Board of Veterans' Appeals (Board) 
determined sua sponte that the January 1960 rating decision 
had been clearly and unmistakably erroneous and granted 
service connection for spondylolisthesis.  

By October 1991 rating decision, the RO effectuated the grant 
of service connection for spondylolisthesis and assigned it a 
noncompensable rating from November 6, 1959 (the day 
following the date of the veteran's separation from service), 
and a 40 percent rating from August 26, 1987.

In December 1991 and January 1992, the veteran's 
congressional representatives forwarded to the RO letters 
from the veteran in which he argued that his "40% disability 
should be re-rated to at least 70-75%" as he had been found 
permanently and totally disabled in 1987 by the Social 
Security Administration (SSA).  The veteran also made 
assertions implying that he should also have been awarded "a 
service connected disability percentage" beginning in 
January 1960, although he did not specify the rating to which 
he felt entitled for that period.  

The RO interpreted the veteran's letters as a claim for 
increased rating.  By March 1992 rating decision, the RO 
increased the rating for his spondylolisthesis to 60 percent, 
effective December 23, 1991.  The veteran was notified of 
that decision in April 1992.  

In May 1992, he submitted a formal claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  By May 1992 
rating decision, the RO denied the claim.  He appealed and in 
April 1993, he testified before a Member of the Board at the 
RO.  

In May 1994, the Board remanded the issue of entitlement to 
TDIU for additional development of the evidence.  
Additionally, in its remand, the Board noted that the veteran 
had contended that he was entitled to a compensable rating 
for spondylolisthesis effective from the date of his original 
claim in November 1959.  Thus, the Board directed the RO to 
address this issue.

While the issue of entitlement to TDIU was in remand status, 
by November 1995 rating decision, the RO determined that the 
October 1991 rating decision had been clearly and 
unmistakably erroneous in assigning an initial noncompensable 
rating for the veteran's low back disability.  The RO 
assigned a 10 percent rating for the veteran's 
spondylolisthesis for the period from November 6, 1959 to 
August 25, 1987.  The RO determined that the 40 percent 
rating which had been assigned for spondylolisthesis from 
August 26, 1987, was supported by the evidence of record.  In 
June 1996, he perfected an appeal with the RO decision 
assigning a 10 percent rating for spondylolisthesis for the 
period from November 6, 1959 to August 25, 1987.  In his 
substantive appeal, he argued that he was entitled to a 30 
percent rating for this period.  The record shows that the RO 
failed to forward to the Board the veteran's June 1996 
substantive appeal on this issue.  

Thereafter, in September 1996, the Board granted the claim 
for TDIU.  Yet, as the veteran's June 1996 substantive appeal 
had not been submitted by the RO, the Board found that it did 
not have jurisdiction to consider issue of entitlement to an 
evaluation in excess of 10 percent for spondylolisthesis for 
the period from November 6, 1959 to August 25, 1987, and the 
matter was returned to the RO.  

In an October 1996 rating decision, the RO effectuated the 
Board's decision granting the veteran's claim of entitlement 
to TDIU and assigned an effective date of December 23, 1991.  
The veteran was notified of the RO decision by letter in 
November 1996.

In May 1997, the veteran's appeal as to the issue of 
entitlement to an evaluation in excess of 10 percent for 
spondylolisthesis for the period from November 6, 1959 to 
August 25, 1987 was certified to the Board.  Due to the 
administrative error previously described, the Board advanced 
the veteran's claim on the docket pursuant to 38 U.S.C.A. 
§ 7101(a)(2) and 38 C.F.R. § 20.900(c).  

In September 1997, the Board advised the veteran that the 
Board member before whom he had testified in April 1993 was 
no longer employed by the Board.  By September 1997 letter, 
he elected to attend a hearing before another Board member at 
the RO.  Thus, in November 1997, the Board remanded the issue 
of entitlement to an evaluation in excess of 10 percent for 
spondylolisthesis for the period from November 6, 1959 to 
August 25, 1987 to afford him his requested hearing.  

In January 1999, the veteran testified before the undersigned 
at the RO.  At the hearing, it was argued that the veteran 
was entitled to an earlier effective date for the 60 percent 
disability rating for spondylolisthesis and/or TDIU, noting 
that the veteran had been unable to work since 1987.  Since 
this matter has not yet been adjudicated, and inasmuch as it 
is not inextricably intertwined with the issue now before the 
Board on appeal, it is referred to the RO for appropriate 
action.


REMAND

The veteran's claim of entitlement to an evaluation in excess 
of 10 percent for spondylolisthesis for the period from 
November 6, 1959 to August 26, 1987 is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  In this case, his 
assertions concerning the severity of his service-connected 
low back disability during the subject period are sufficient 
to conclude that his claim for an increased rating is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist in the development of evidence 
pertinent to the claim.  38 U.S.C.A. § 5107.  However, the 
Court has noted that the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran cannot passively wait for help in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  

In this case, the record on appeal appears to be incomplete.  
Other than the service medical records and a December 1980 
private hospitalization report, the record contains no 
medical evidence corresponding to the period from November 6, 
1959 to August 26, 1987.  Given the nature of the issue on 
appeal, such records are very pertinent.  Moreover, the Board 
notes that resolution of the issue on appeal is further 
complicated by the fact that in August 1970, the veteran was 
involved in a life-threatening automobile accident after 
which he was hospitalized for approximately a year.  The 
record contains conflicting evidence from the veteran as to 
what extent, if any, his low back was injured in that 
accident.  Records from this period of hospitalization would 
certainly be relevant in light of 38 C.F.R. § 4.14 (1998) 
which provides that the use of manifestations from 
nonservice-connected disability in establishing the service-
connected evaluation is to be avoided.

The Board notes that by letter in April 1991, the RO 
contacted the veteran and requested that he identify the 
names and addresses of all medical care providers whom he had 
seen for treatment of his low back since his separation from 
service.  The RO asked him to complete authorization forms so 
that such records could be obtained.  The following month, he 
responded that he had been treated at several facilities 
since service, including from 1960 to 1970 at the Cleveland 
Clinic in Cleveland, Ohio; from 1970 to 1980 at Wesley 
Hospital in Wichita, Kansas; and from 1980 to 1988 at Saint 
Andrews Hospital in Denver.  However, he failed to complete 
the authorization forms or provide addresses for such medical 
care providers and no attempt was made to retrieve the 
records.  

In June 1995, the RO again contacted the veteran by letter 
and advised him that he should submit treatment records from 
Cleveland Clinic, Wesley Hospital, and St. Andrews Hospital 
in support of his claim.  The RO further indicated that if he 
required assistance in obtaining such records, he should 
complete the authorization forms, including providing the 
complete addresses.  In August 1995, the veteran asserted 
that he had already provided such records to VA and that they 
had been of record at the time of prior Board decisions.  
Yet, the record indicates that such records have never been 
associated with the claims folder.  In view of the nature of 
the issue on appeal, the Board finds that the veteran should 
be advised that records from Cleveland Clinic, Wesley 
Hospital, and St. Andrews Hospital are not of record and he 
should be afforded another opportunity to submit such 
records.  

It is also noted that at his April 1993 and January 1999 
Board hearings, the veteran claimed that "almost 
immediately" after he was separated from active service, he 
was determined to be totally disabled by the SSA and was 
awarded disability benefits.  He maintains that he continued 
to receive such benefits for approximately seven years until 
he "started being employable."  In an April 1988 statement, 
he claimed that he had received disability benefits from SSA 
from 1960 to 1961.  

While the record shows that the veteran received disability 
benefits from SSA from August 1970 (after the automobile 
accident) to August 1971, and again from June 1987 to the 
present, no information regarding a period of disability 
benefits in the 1960s is currently of record.  Although any 
SSA decision in the 1960s would not be controlling for 
purposes of VA adjudication, it is pertinent to a complete 
adjudication of the veteran's claim.  Thus, the Board 
believes that the RO should attempt to verify that the 
veteran received SSA benefits in the 1960s and obtain medical 
records forming the basis for any SSA disability award.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
advise him that records from Cleveland 
Clinic, Wesley Hospital, and Saint 
Andrews Hospital have not been associated 
with the claims folder.  He should be 
given the opportunity to submit such 
records or provide complete authorization 
forms should he require VA assistance in 
obtaining such evidence.  The veteran 
should also be advised that he should 
submit or identify any additional medical 
records that are probative of the 
severity of his service-connected 
spondylolisthesis during the period from 
November 6, 1959 to August 26, 1987.  

2.  The RO should also contact the SSA 
and secure a copy of any decision 
rendered in 1959 or the 1960s awarding 
the veteran Social Security disability 
benefits, as well as copies of all 
supporting medical records utilized in 
making that decision.  38 U.S.C.A. § 5106 
(West 1991).

3.  After the above records, if any, are 
secured and associated with the claims 
folder, the RO should again review the 
claim, including consideration of whether 
38 C.F.R. §§ 4.40 and 4.45 apply to the 
service-connected spondylolisthesis.

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond. 
The case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the U.S. Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


